
	

113 S460 IS: Fair Minimum Wage Act of 2013
U.S. Senate
2013-03-05
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 460
		IN THE SENATE OF THE UNITED STATES
		
			March 5, 2013
			Mr. Harkin (for himself,
			 Ms. Mikulski, Mrs. Murray, Mr.
			 Sanders, Mr. Casey,
			 Mr. Franken, Mr. Whitehouse, Ms.
			 Baldwin, Mr. Murphy,
			 Ms. Warren, Mr.
			 Leahy, Mr. Levin,
			 Mr. Rockefeller,
			 Mrs. Boxer, Mr.
			 Wyden, Mr. Durbin,
			 Mr. Reed, Mr.
			 Schumer, Ms. Stabenow,
			 Mr. Lautenberg, Mr. Brown, Ms.
			 Klobuchar, Mr. Merkley,
			 Mrs. Gillibrand,
			 Mr. Blumenthal, and
			 Mr. Cowan) introduced the following bill;
			 which was read twice and referred to the Committee on Health, Education, Labor, and
			 Pensions
		
		A BILL
		To provide for an increase in the Federal minimum
		  wage.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Fair Minimum Wage Act of
			 2013.
		2.Minimum wage
			 increases
			(a)Minimum
			 wage
				(1)In
			 generalSection 6(a)(1) of
			 the Fair Labor Standards Act of 1938 (29 U.S.C. 206(a)(1)) is amended to read
			 as follows:
					
						(1)except as otherwise provided in this
				section, not less than—
							(A)$8.20 an hour,
				beginning on the first day of the third month that begins after the date of
				enactment of the Fair Minimum Wage Act of
				2013 Act;
							(B)$9.15 an hour,
				beginning 1 year after that first day;
							(C)$10.10 an hour,
				beginning 2 years after that first day; and
							(D)beginning on the
				date that is 3 years after that first day, and annually thereafter, the amount
				determined by the Secretary pursuant to subsection
				(h);
							.
				(2)Determination
			 based on increase in the consumer price indexSection 6 of the
			 Fair Labor Standards Act of 1938 (29 U.S.C. 206) is amended by adding at the
			 end the following:
					
						(h)(1)Each year, by not later than the date that
				is 90 days before a new minimum wage determined under subsection (a)(1)(D) is
				to take effect, the Secretary shall determine the minimum wage to be in effect
				pursuant to this subsection for the subsequent 1-year period. The wage
				determined pursuant to this subsection for a year shall be—
								(A)not less than the amount in effect under
				subsection (a)(1) on the date of such determination;
								(B)increased from such amount by the
				annual percentage increase in the Consumer Price Index for Urban Wage Earners
				and Clerical Workers (United States city average, all items, not seasonally
				adjusted), or its successor publication, as determined by the Bureau of Labor
				Statistics; and
								(C)rounded to the nearest multiple of
				$0.05.
								(2)In calculating the annual percentage
				increase in the Consumer Price Index for purposes of paragraph (1)(B), the
				Secretary shall compare such Consumer Price Index for the most recent month,
				quarter, or year available (as selected by the Secretary prior to the first
				year for which a minimum wage is in effect pursuant to this subsection) with
				the Consumer Price Index for the same month in the preceding year, the same
				quarter in the preceding year, or the preceding year,
				respectively.
							.
				
				(b)Base minimum
			 wage for tipped employeesSection 3(m)(1) of the Fair Labor Standards
			 Act of 1938 (29 U.S.C. 203(m)(1)) is amended to read as follows:
				
					(1)the cash wage paid such employee, which for
				purposes of such determination shall be not less than—
						(A)for the 1-year
				period beginning on the first day of the third month that begins after the date
				of enactment of the Fair Minimum Wage Act of
				2013, $3.00 an hour;
						(B)for each
				succeeding 1-year period until the hourly wage under this paragraph equals 70
				percent of the wage in effect under section 6(a)(1) for such period, an hourly
				wage equal to the amount determined under this paragraph for the preceding
				year, increased by the lesser of—
							(i)$0.95; or
							(ii)the amount
				necessary for the wage in effect under this paragraph to equal 70 percent of
				the wage in effect under section 6(a)(1) for such period, rounded to the
				nearest multiple of $0.05; and
							(C)for each
				succeeding 1-year period after the year in which the hourly wage under this
				paragraph first equals 70 percent of the wage in effect under section 6(a)(1)
				for the same period, the amount necessary to ensure that the wage in effect
				under this paragraph remains equal to 70 percent of the wage in effect under
				section 6(a)(1), rounded to the nearest multiple of $0.05;
				and
						.
			(c)Publication of
			 noticeSection 6 of the Fair
			 Labor Standards Act of 1938 (as amended by subsection (a)) (29 U.S.C. 206) is
			 further amended by adding at the end the following:
				
					(i)Not later than 60 days prior to the
				effective date of any increase in the minimum wage determined under subsection
				(h) or required for tipped employees in accordance with subparagraph (B) or (C)
				of section 3(m)(1), as amended by the Fair
				Minimum Wage Act of 2013, the Secretary shall publish in the
				Federal Register and on the website of the Department of Labor a notice
				announcing the adjusted required
				wage.
					.
			(d)Effective
			 dateThe amendments made by subsections (a) and (b) shall take
			 effect on the first day of the third month that begins after the date of
			 enactment of this Act.
			
